Citation Nr: 1213432
Decision Date: 04/12/12	Archive Date: 05/24/12

DOCKET NO. 04-14 641     DATE APR 12 2012

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to an initial disability rating for an acquired psychiatric disorder, to include an adjustment disorder with anxiety, depression, and posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2. Entitlement to an initial disability rating for sciatica with residual motor weakness of the right lower extremity, currently evaluated 20 percent disabling.

3. Entitlement to an increased disability rating for degenerative disc disease, L3 through L5, status post laminectomy, currently evaluated 40 percent disabling.

4. Entitlement to a separate compensable disability rating for sciatica of the left lower extremity, secondary to service-connected degenerative disc disease, L3 through L5, status post laminectomy.

5. Entitlement to a separate compensable disability rating for erectile dysfunction, secondary to service-connected degenerative disc disease, L3 through L5, status post laminectomy.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities.

REPRESENTATION 

Veteran represented by:     Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

The Veteran

ATTORNEY FOR THE BOARD 

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to December 1977, and from June 1978 to February 1984.

These matters came before the Board of Veterans Appeals (Board) from rating decisions of Department of Veterans Affairs (VA) Regional Offices. A January 2003 rating decision denied entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine disability. The January 2003 rating decision also granted a separate disability rating of 10 percent for sciatica of the right lower extremity, secondary to the service-connected lumbar spine disability, effective September 23, 2002.

-2-

A March 2004 rating decision granted service connection and assigned a 10 percent disability rating for the Veteran's adjustment disorder with anxiety, effective June 30, 2003.

In August 2009, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in Montgomery, Alabama. A copy of the transcript has been associated with the record.

In January 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In a June 2011 rating decision, the AMC increased the disability rating for the service-connected lumbar spine disability to 40 percent disabling, effective February 25, 2010. The AMC also increased the disability rating for the service-connected adjustment disorder with anxiety to 30 percent disabling, effective February 25, 2010. The AMC also increased the service-connected sciatica with residual motor weakness of the right lower extremity to 20 percent disabling, effective February 25, 2010. Although increased ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned. AB v. Brown, 6 Vet. App. 35 (1993).

At his February 2010 VA spine examination, the Veteran reported that he is unable to work because of his back pain. This statement raises a TDIU claim. When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation. Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Regarding the psychiatric claim, the Veteran was initially service-connected for adjustment disorder with anxiety; however, since that time, he has also been diagnosed with PTSD and depression. At the recent February 2010 VA examination, the examiner could not differentiate the symptoms attributable to one psychiatric disorder over the other. Thus, where such distinction is not possible, the

-3-

Board must attribute all such effects to the service-connected disability. Thus, the Board has rephrased the issue as an acquired psychiatric disorder, to include the Veteran's additional psychiatric diagnoses. Mittleider v. West, 11 Vet. App. 181, 182(1998).

The Board has also characterized the claims regarding erectile dysfunction and sciatica of the left lower extremity as claims for separate compensable disability ratings. These issues were previously considered as part and parcel of the service-connected degenerative disc disease, L3 through L5, status post laminectomy, claim. However, following the evidence obtained from the Board's remand, the Board finds that these issues are best addressed as separate issues.

The issues of: (1) entitlement to a separate compensable disability rating for sciatica of the left lower extremity, secondary to the service-connected degenerative disc disease, L3 through L5, status post laminectomy; (2) entitlement to a separate compensable disability rating for erectile dysfunction, secondary to the service-connected degenerative disc disease, L3 through L5, status post laminectomy; and, (3) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC. VA will notify the Veteran if any further action is required on his part.

FINDINGS OF FACT

1. Throughout the entire appeal period, the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment with deficiencies in most areas.

2. Throughout the entire appeal period, the Veteran's sciatica with residual motor weakness of the right lower extremity has been manifested by moderate incomplete paralysis.

3. Prior to February 25, 2010, the Veteran's degenerative disc disease, L3 through L5, status post laminectomy, even with consideration of his pain, was not

-4-

manifested by: severe limitation of motion; a severe lumbosacral strain; favorable or unfavorable ankylosis; limitation of forward flexion of the lumbar spine to 30 degrees or less; recurring attacks with intermittent relief; or, incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician.

4. Since February 25, 2010, the Veteran's degenerative disc disease, L3 through L5, status post laminectomy, even with consideration of his pain, was not manifested by: favorable or unfavorable ankylosis; persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief; or, incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician.

CONCLUSIONS OF LAW

1. From June 30, 2003, the criteria for a 70 percent disability rating, but no higher, for an acquired psychiatric disorder, to include an adjustment disorder with anxiety, depression, and posttraumatic stress disorder (PTSD), have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9413(2011).

2. From September 23, 2002, the criteria for a 20 percent disability rating, but no higher, for sciatica with residual motor weakness of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, DC 8520 (2011).

3. For the period prior to February 25, 2010, the criteria for a disability rating in excess of 20 percent for degenerative disc disease, L3 through L5, status post laminectomy, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, DC 5293 (as in effect prior to September 23, 2002); 38 C.F.R. § 4.71a, DC 5293 (as in effect prior from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a, DCs 5286, 5289, 5292, 5295 (as in effect prior to

-5-

September 26, 2003); 38 C.F.R. § 4.71a, DCs 5242, 5243 (as in effect since September 26, 2003) (2011).

5. From February 25, 2010, the criteria for a disability rating in excess of 40 percent for degenerative disc disease, L3 through L5, status post laminectomy, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5242, 5243(2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Letters from the RO dated in November 2002, August 2003, October 2003, February 2004, June 2004, October 2004, January 2005, and July 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the

-6-

VA would attempt to obtain on his behalf. Letters dated in July 2006 and June 2008 also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).
All of the Veteran's duty-to-assist letters were not provided before the initial RO adjudication of his claims in January 2003 and March 2004. However, after he was provided all of the letters, the RO and AMC readjudicated his claims in the June 2008, December 2008, and June 2011 Supplemental Statement of the Cases (SSOCs) based on any additional evidence received in response to the additional notices and since the initial rating decision at issue. This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claims, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims. In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in the development of the claims. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained. His STRs, post-service VA and private treatment records, and his disability benefits records from the Social Security Administration (SSA) have been obtained. The Veteran's Virtual VA records were also reviewed and considered in preparing this decision. The Board does not have notice of any additional relevant evidence that is available but has not been obtained. He was afforded the opportunity for a personal hearing. He has been afforded VA examinations to assess the severity of his

-7-

service-connected disabilities. See Caffrey v. Brown, 6 Vet. App. 377 (1994). The reports of those evaluations contain all findings needed to properly evaluate his disabilities. 38 C.F.R. § 4.2. For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its January 2010 remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). This included obtaining the Veteran's recent VA treatment records. These records were associated with the claims file. This also included scheduling the Veteran for VA examinations. These examinations took place in February 2010, and a VA addendum opinion was also obtained in April 2011. Finally, the remand requested that the Veteran's claims be readjudicated by the AMC. This action was accomplished in the June 2011 SSOC. Thus, the Board finds that there has been substantial compliance with its January 2010 remand directives. Id.

Initial & increased rating claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in the disability, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). With regard to the disability ratings assigned to the psychiatric disability and right lower extremity sciatica, the appeal arises from the original assignment of a disability evaluation following an award of service connection, thus the severity of the disability at issue is to be

-8-

considered during the entire period from the initial assignment of the disability rating to the present time. See Fender son v. West, 12 Vet. App. 119 (1999).

Where an increase in the level of a service-connected disability is at issue, such as the case of the lumbar spine disability, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Psychiatric disability

The Veteran asserts that he is entitled to higher initial ratings for his service-connected acquired psychiatric disorder, currently evaluated as 10 percent disabling prior to February 25, 2010, and 30 percent disabling since February 25, 2010. The disability is evaluated under 38 C.F.R. § 4.130, DC 9413, which refers to the General Rating Formula for Mental Disorders.

The General Rating Formula for Mental Disorders provides the following ratings for psychiatric disabilities:

Occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during

-9-

periods of significant stress, or; symptoms controlled by continuous medication, warrants a 10 percent rating. 38 C.F.R. § 4.130.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating. Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating. Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships, warrants a 70 percent rating. Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or

-10-

others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluation assigned to the Veteran's disability, the Global Assessment of Functioning (GAF) scores assigned by medical providers throughout the course of this appeal will be discussed. Throughout his appeal, the Veteran's GAF scores have ranged from 49 to 66. A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. A GAF score of 51-
60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id. A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 1 Vet. App. 204, 207 (1994).

Applying the law to the facts of this case, the Board finds that the evidence of record warrants a 70 percent disability rating for the entire appeal period under DC 9413 for the Veteran's acquired psychiatric disorder. 38 C.F.R. § 4.130.

-11-

The evidence of record establishes that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Specifically, the August 2005 VA examiner determined that the Veteran had "severe social and occupational impairment due to his PTSD." The August 2005 VA examiner also determined that the Veteran could not establish or maintain effective social and occupational relationships due to his PTSD. Additionally, an August 2004 VA treatment record determined that the Veteran's acquired psychiatric disorder was severe. Further, VA treatment records from June 2004 to October 2010 document that the Veteran's judgment and insight are fair. 38 C.F.R. § 4.130, DC 9413.

Additionally, the Veteran's acquired psychiatric disorder has several of the symptoms that are suggestive of a 70 percent disability rating, including: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships. Id.

Regarding his suicidal ideation, a VA treatment record dated in November 2003 documents that the Veteran was contemplating committing suicide. In a March 2007 VA treatment record, the Veteran stated that he has experienced suicidal ideation and homicidal ideation on two occasions in the last three years. At the February 2010 VA examination, the VA examiner determined that the Veteran had suicidal ideation.

Regarding his near-continuous panic or depression, in a November 2003 VA treatment record and at the August 2005 VA examination, the Veteran reported experiencing an exaggerated startle response. He stated that he sleeps with a gun loaded every night. The Veteran's hypervigilance was also documented. In a June 2007 VA treatment record, the Veteran reported that he needs a pistol for self-protection.

-12-

Regarding his impaired impulse control, VA treatment records dated from May 2004 to August 2004 document the Veteran's homicidal ideations. Specifically, the Veteran reported that he wanted to get a gun and shoot people. These treatment records also document the Veteran's auditory hallucinations. He stated that the voices tell him to do bad things. At the August 2005 VA compensation examination, the VA examiner determined that the Veteran's impulse control was impaired. At the February 2010 VA compensation examination, the examiner determined that the Veteran had fair impulse control.

Regarding his difficulty in adapting to stressful circumstances, the Veteran is currently unemployed. His disability benefits records from the SSA establish that the Veteran is currently unemployed due to multiple disabilities, to include his acquired psychiatric disorder.

Regarding his inability to establish and maintain effective relationships, the August 2005 VA examiner determined that the Veteran could not establish or maintain effective social and occupational relationships due to his PTSD. In an April 2007 VA treatment record, the Veteran reported that he isolates himself from others because he does not want to be around other people. At his February 2010 VA examination, the Veteran reported that he stays away from people. The evidence of record also demonstrates that the Veteran has been hospitalized for his  psychiatric disorder (in 2004), has been to jail on multiple occasions, and has a history of illicit drug use. These behaviors support the severity of his acquired psychiatric disorder.

Furthermore, at several times during his appeal, the Veteran's GAF scores ranged from 41-50, which, as previously mentioned, contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The evidence of record contains three VA examinations which do not establish that the Veteran's acquired psychiatric disorder has been manifested by symptoms suggestive of a 100 percent rating, to include: gross impairment in thought

- 13-

processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. This evidence is also supported by his GAF scores that never fell below 30, in which case would have been indicative of and supportive of the 100 percent rating.

Likewise, in February 2010, the VA examiner determined that the Veteran is not considered unemployable due to his mental disorder symptoms. The treatment records, and the August 2003 and August 2005 VA examinations, do not provide any evidence contrary to the February 2010 medical opinion. Regarding total social impairment, the August 2005 VA examiner determined that the Veteran could not establish or maintain effective social and occupational relationships due to his PTSD. However, at his February 2010 VA examination, the Veteran reported that he currently has social relationships with one of his children, his grandmother, and his brothers. The VA treatment records also document the Veteran's strong and persistent relationship with his church and the church members. Although he has had marital problems in the past and does not maintain contact with all of his family members, the evidence of record does not establish that the Veteran is totally incapable of establishing social relationships due to his acquired psychiatric disorder. The Veteran is able to maintain limited relationships.

For all of these reasons, the Board finds the Veteran's psychiatric symptoms more closely approximate a 70 percent disability evaluation. 38 C.F.R. § 4.130, DC 9413.

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. That is accomplished by comparing the level of severity and symptomatology of the

-14-

service-connected disability with the established criteria. 38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected psychiatric disability reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown. The medical evidence does not show that the Veteran's psychiatric condition is productive of total occupational impairment, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule. Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The evidence of record reflects that the Veteran is currently unemployed due to multiple disabilities and is in receipt of disability benefits from SSA. Entitlement to a TDIU, which contemplates all of his service-connected disabilities, is addressed in the Remand below and upon further development a determination will be made as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of ALL of his service-connected disabilities.

Thus, the Board finds that the Veteran's occupational and social impairment, caused by his acquired psychiatric disorder, is most appropriately rated at 70 percent disabling. Id.

Regarding an increased rating of 100 percent, the Veteran's lay statements, including his testimony at a Board hearing, concerning the severity of his acquired psychiatric disorder are unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary. See Grottveit v. Brown, 5 Vet. App. 91,

-15-

93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492,494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465,469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Further, consideration has been given to the assignment of a staged rating. The Veteran, however, has been, at most, 70 percent disabled during the entire period at issue. Thus, the Board does not need to stage his disability rating. See Fenderson, 12 Vet. App. at 125-26.

Right Lower Extremity

The Veteran asserts that he is entitled to higher initial ratings for his service-connected sciatica with residual motor weakness of the right lower extremity, currently evaluated as 10 percent disabling prior to February 25, 2010, and as 20 percent disabling since February 25, 2010. The disability is evaluated under 38 C.F.R. § 4.124a, DC 8520.

DC 8520 provides ratings for paralysis of the sciatic nerve. DC 8520 provides that mild incomplete paralysis is to be rated at 10 percent disabling. Moderate incomplete paralysis is to be rated at 20 percent disabling. Moderately severe incomplete paralysis is to be rated at 40 percent disabling. 38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

-16-

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.

Applying the law to the facts of this case, the Board finds that the evidence of record warrants a 20 percent disability rating under DC 8520 for the Veteran's sciatica with residual motor weakness of the right lower extremity. The evidence of record establishes that the Veteran's disability is best rated as moderate for the entire period on appeal. 38 C.F.R. § 4.124a.

Specifically, the April 2011 VA examiner, following a physical exam of the Veteran, determined that the Veteran's disability is best rated as "moderate." The examiner based this medical opinion on the history of ongoing complaints of lower back radiation to the right lower leg, the results of the X-ray and magnetic resonance imaging (MRI) reports, the findings during the February 2010 VA compensation examination, and the Veteran's statements. The February 2010 VA compensation examination determined that the Veteran had decreased sensation in his right lower extremity. At the February 2010 examination, the Veteran reported that his pain in his right lower extremity was moderate, but constant. He described the pain as burning, numbness, and tingling. The January 2007 and February 2008 VA compensation examinations also document the Veteran's right leg pain. Additionally, throughout his appeal, the VA and private treatment records dated since 2003 document the Veteran's frequent complaints of pain radiating from his lumbar spine to his right leg.

For all of these reasons, the Board finds the Veteran's right lower extremity symptoms more closely approximate a 20 percent disability evaluation. 38 C.F.R. § 4.124a, DC 8520.

However, the Veteran is not entitled to a higher rating of 40 percent for his service-connected sciatica with residual motor weakness of the right lower extremity. Id.

Specifically, under DC 8520, when the involvement is wholly sensory, the regulation states that the rating should be for the mild, or at most, the moderate degree. Here, the Veteran's disability has only been manifested by sensory

-17-

symptoms (pain and numbness). The Veteran has complained of weakness and cramping in his right leg. However, at the February 2010 VA examination, the examiner determined that the Veteran's nerve disorder did not affect the joint function. The Veteran did not have complete paralysis of his right leg. The examiner also determined that the Veteran did not muscle atrophy or abnormal muscle tone. The treatment records also do not document that the nerve disorder has caused limitation of motion in his right leg. The Veteran currently uses a cane, but he reported at the February 2010 VA examination that the cane was for his lumbar spine disability. Prior to September 23, 2002 (the effective date of his right lower extremity grant of service connection), a private physician, in December 2002, determined that the Veteran had residual motor weakness of his right lower extremity. However, the treatment records and VA examinations since that time do not establish that the Veteran has any motor weakness of his right lower extremity. Thus, the Veteran is already in receipt of the maximum schedular rating of 20 percent allowed under DC 8520, for wholly sensory symptoms. Id.

Regarding a rating higher than 20 percent, the Veteran's lay statements, including his testimony at a Board hearing, concerning the severity of his right lower extremity are unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary. See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95; Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; see also 38 C.F.R. § 3.159(a)(2); Rucker, 10 Vet. App. at 67; Layno, 6 Vet. App. at 469; see, too, Buchanan, 451 F.3d at 1335.

Further, consideration has been given to the assignment of a staged rating. The Veteran, however, has been, at most, 20 percent disabled during the entire period at issue. Thus, the Board does not need to stage his disability rating. See Fender son, 12 Vet. App. at 125-26.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). The Veteran has asserted that he is unemployable because of this service-connected disability. However, in February 2010, the VA examiner determined that the Veteran's right lower extremity disability would not

-18-

prevent the Veteran from performing sedentary labor. The examiner also determined that the disability would have, at most, moderate effects on his daily living activities. His disability would not prevent him from doing any of his daily activities. There is no evidence in the claims file contrary to this medical opinion. Additionally, the Veteran has not required frequent hospitalization for this service-connected disability. Thus, the manifestations of such are consistent with the assigned schedular evaluation. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the evaluation already assigned for the disability. Therefore, referral of this case for extra-schedular consideration is not in order. See Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. at 337.

Based on the foregoing, the Board finds that the evidence of record warrants a 20 percent disability rating under DC 8520. The evidence of record does not support a finding for the next higher, 40 percent disability rating under DC 8520. As such, the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation higher than 20 percent for his service-connected sciatica with residual motor weakness of the right lower extremity. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.124a; Alemany, 9 Vet. App. at 519.

Lumbar spine

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4). Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4). The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to

-19-

the stated effective date is precluded. 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000. Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date. As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.

The Board observes that the words "moderate" and "severe" are not defined in the VA rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Under Diagnostic Code 5293, when disability from intervertebral disc syndrome (IVDS) is mild, a 10 percent rating is assigned. When disability is moderate, with recurring attacks, a 20 percent evaluation is warranted. A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief. A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion. If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order. Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with

- 20 

listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as follows:

Vertebral fracture or dislocation is evaluated under Diagnostic Code 5235. Lumbosacral or cervical strain is evaluated under DC 5237. Degenerative arthritis of the spine is evaluated under DC 5242. Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion

-21-

of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent  Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent  Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

-22-

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DCs for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating

-23-

Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order. Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 5003.

Within the March 2004 SOC, the Veteran was afforded notice of the pertinent old and revised criteria, and his appeal was considered under the same. Therefore, the Board is not applying the new criteria to the Veteran's claim in the first instance, and no prejudice results therefrom. VAOPGCPREC 3-2000 (2000).

The Board will first consider whether a disability rating higher than 20 percent is warranted prior to February 25, 2010.

Specifically, the evidence of record also does not establish that the Veteran's lumbar spine disability is "severe" to warrant a higher 40 percent rating under the former DCs 5292 and 5295. At the Veteran's December 2002 VA spine

examination, his lumbar spine was manifested by the following ranges of motion: forward flexion to 60 degrees (normal is 90 degrees) and extension to 0 degrees (normal is 30 degrees). These were the only measurements provided at the December 2002 examination. At the Veteran's January 2004 VA spine examination, his lumbar spine was manifested by the following ranges of motion: forward flexion to 42 degrees; extension to 16 degrees; left lateral flexion to 20 degrees (normal is 30 degrees); and, right lateral flexion to 14 degrees (normal is 30 degrees). The left and right lateral rotation measurements were not provided at this examination. At the Veteran's August 2008 VA spine examination, his lumbar spine was manifested by the following ranges of motion: forward flexion to 45 degrees; extension to 10 degrees; left and right lateral rotation to 10 degrees (normal is 30 degrees); and, left and right lateral flexion to 10 degrees. His combined range of motion of the thoracolumbar spine was 95 degrees (normal is 240 degrees). None of the VA examiners described the Veteran's lumbar spine as severe. The Veteran's ability to achieve more than half the normal motion in all planes of the low back, on average, is comparable to a moderate limitation of lumbar spine motion. 38 C.F.R. § 4.71a, DC 5242, Note (2). The treatment records do not provide contrary results. Thus, a rating higher than 20 percent is not warranted under DCs 5292 and 5295 prior to February 25, 2010. 38 C.F.R. § 4.71a.

The Board notes that, in early 2003, the VA treatment records document that the Veteran's back pain became severe, and he was forced to use a wheelchair. However, the Veteran's VA physician in February 2003 determined that a recent, unrelated motor vehicle accident (MVA) "exacerbated" his service-connected disability, such that the Veteran, at that time, had "severe deficits." However, the Veteran's baseline service-connected disability was not severe at that time. The remaining treatment records do not provide contrary results, and, in fact, support the finding that the Veteran's lumbar spine disability was not severe prior to February 25, 2010. Therefore, a higher 40 percent disability rating is not warranted under the former rating criteria, prior to February 25, 2010. Id.

Under the former DC 5293 and the revised DC 5243, the Veteran is not entitled to a higher rating of 40 percent. At his December 2002 and January 2004 VA examinations, the Veteran did not describe any incapacitating episodes of his
- 25 -

lumbar spine. At his August 2008 VA examination, the Veteran denied a period of incapacitation for his lumbar spine within the past 12 months. At his February 2010 VA examination, the Veteran reported that he had not been prescribed bed rest by a physician in the last year. The treatment records do not provide contrary results. Thus, the Veteran is not entitled to a higher disability rating under these DCs for his lumbar spine disability. 38 C.F.R. § 4.71a, DCs 5293 and 5243.

Under the former DCs 5286 and 5289, and the revised DC 5242, the Veteran is not entitled to a higher rating because there is no evidence of ankylosis. Specifically, as described above, at his VA examinations, he had range of motion of his lumbar spine in all directions, albeit limited. Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 31st Ed., page 94 (2007). Thus, the Veteran is not entitled to a higher rating of 40 percent prior to February 25, 2010, under these criteria. 38 C.F.R. § 4.71a.

Under the revised DC 5242, the Veteran is also not entitled to a rating higher than 20 percent prior to February 25, 2010, because the Veteran's lumbar spine was not manifested by forward flexion limited to 30 degrees or less. Specifically, as described above, at his VA examinations, his forward flexion of the lumbar spine was limited, at worst, to 42 degrees. The treatment records do not provide contrary results. Thus, the Veteran is not entitled to a higher rating of 40 percent prior to February 25, 2010, under the revised criterion. Id.

Regarding DeLuca and Mitchell, at his December 2002 VA examination, the examiner determined that the Veteran had "moderate" loss of function due to pain and muscle weakness in his back. At his January 2004 VA examination, the Veteran reported pain, weakness, fatigability, and lack of endurance in his lumbar spine. The Veteran reported an additional 10 percent functional impairment during his flare-ups. The examiner determined that the Veteran had loss of function due to pain, and that there was objective evidence of painful motion, spasm, weakness, and tenderness of the lumbar spine. The examiner did not provide any conclusions regarding repetitive motion of the lumbar spine. At the August 2008 VA examination, the Veteran also reported daily pain. However, the August 2008 VA

-26-

examiner determined that there was no further loss of motion of the lumbar spine due to pain, weakness, fatigue, or incoordination following repetitive use during the examination. However, even when taking into consideration the additional limitations identified by the examiners, the evidence of record does not establish that the Veteran's lumbar spine disability has been manifested by severe limitation of motion or flexion limited to 30 degrees, to warrant the next higher disability rating based on limitation of motion of the lumbar spine. The ranges of motion of the lumbar spine, as listed above, include consideration of the Veteran's pain. Mitchell, 25 Vet. App. at 32; see 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205-06.

Thus, the Board finds that the evidence of record is against a finding for a disability rating higher than 20 percent, prior to February 25, 2010, for the Veteran's degenerative disc disease, L3 through L5, status post laminectomy. 38 C.F.R. § 4.71a.

The Board will now consider whether a disability rating higher than 40 percent is warranted since February 25,2010.

Specifically, under the former DCs 5292 and 5295, the Veteran is already in receipt of the maximum schedular rating of 40 percent. Therefore, the Veteran is not entitled to a higher rating under these criteria. 38 C.F.R. § 4.71a.

Under the former DC 5293 (in effect prior to September 23, 2002), a higher rating is not warranted because the Veteran's lumbar spine disability has not been manifested by sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief. These symptoms were not documented in the February 2010 and April 2011 VA examination reports, or in the treatment records. Thus, the Veteran is not entitled to a higher disability rating under this DC for his lumbar spine disability. Id.

Under the former DC 5293 (in effect from September 23, 2002, to September 26, 2003) and the revised DC 5243, a higher rating is also not warranted. At his February 25, 2010, VA examination, the Veteran reported that he had not been

- 27 -

prescribed bed rest by a physician in the last year. The treatment records and the April 2011 VA examination report do not provide contrary results. Thus, the Veteran is not entitled to a higher disability rating under these DCs for his lumbar spine disability. 38 C.F.R. § 4.71a, DCs 5293 and 5243.

Under the former DCs 5286 and 5289, and under the revised DC 5242, a higher disability rating is not warranted since the Veteran's lumbar spine disability has not been manifested by ankylosis. At the February 25, 2010, VA examination, the Veteran's lumbar spine was manifested by the following ranges of motion: forward flexion limited to 14 degrees; extension limited to 10 degrees; left lateral flexion limited to 12 degrees; left lateral rotation limited to 22 degrees; right lateral flexion limited to 10 degrees; and, right lateral rotation limited to 20 degrees. Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 31st Ed., page 94 (2007). The treatment records and the April 2011 VA examination report do not provide contrary results. Thus, since the Veteran's lumbar spine had ranges of motion, albeit limited, the spine is not ankylosed. Therefore, the Veteran is not entitled to a higher rating under the former or revised criteria for ankylosis of the spine, since February 25, 2010. 38 C.F.R. § 4.71a.

Regarding the 40 percent rating, the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion. Thus, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also Mitchell, 25 Vet. App. at 32; see 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205-06.

Thus, the Board finds that the evidence of record is against a finding for a disability rating higher than 40 percent, since February 25, 2010, for the Veteran's degenerative disc disease, L3 through L5, status post laminectomy. 38 C.F.R. § 4.71a.

Furthermore, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately

- 28 

evaluated under an appropriate DC. The Board has contemplated whether separate disability ratings should be assigned for any associated neurological manifestations resulting from the Veteran's lumbar spine disability. 38 C.F.R. § 4.71a, DC 5242, Note (1). The Veteran's erectile dysfunction and radiculopathy of the bilateral lower extremities are addressed separately in this decision. Additionally, separate evaluations for other neurological disabilities are not warranted at this time, as the Veteran has consistently denied the presence of any associated bowel or bladder impairment that would warrant such an evaluation. Id.

The Veteran's lumbar spine disability has never met the requirements for a higher disability rating since one year prior to filing his increased rating claim. Thus, the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements, including his testimony at a Board hearing, concerning the severity of his lumbar spine are unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary. See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95; Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; see also 38 C.F.R. § 3.159(a)(2); Rucker, 10 Vet. App. at 67; Layno, 6 Vet. App. at 469; see, too, Buchanan, 451 F.3d at 1335.

The Board also considered whether the Veteran's lumbar spine disability warrants referral for extra-schedular consideration. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. Ill (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id:, see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the

-29-

factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule. The Veteran has reported pain, limited motion, stiffness and spasms. Such symptoms are contemplated by the schedular criteria in conjunction with 38 C.F.R. §§ 4.40, 4.55 and 4.59. The regulations expressly consider limitation of motion, painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, atrophy, instability, and even neurological symptoms. In other words, the currently assigned DC 5242 adequately contemplates all of the Veteran's symptoms.

As the rating criteria adequately contemplates the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extra-schedular disability rating is not warranted.

The evidence of record reflects that the Veteran is currently unemployed due to multiple disabilities and is in receipt of disability benefits from SSA. Entitlement to a TDIU, which contemplates all of his service-connected disabilities, is addressed in the Remand below and upon further development a determination will be made as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of ALL of his service-connected disabilities.

Based on the foregoing, the Board finds that the evidence of record does not support a finding for higher disability ratings for the service-connected degenerative disc disease, L3 through L5, status post laminectomy. As such, the preponderance of the evidence is against the Veteran's claims of entitlement to an evaluation higher than 20 percent for his degenerative disc disease, L3 through L5, status post laminectomy, prior to February 25, 2010, and an evaluation higher than 40 percent since February 25, 2010. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.124a; Alemany, 9 Vet. App. at 519.

-30-

ORDER

From June 30, 2003, entitlement to a 70 percent rating for acquired psychiatric disorder, to include an adjustment disorder with anxiety, depression, and PTSD, is granted, subject to the laws and regulations governing the payment of VA compensation.

From September 23, 2002, entitlement to a 20 percent rating for sciatica with residual motor weakness of the right lower extremity is granted, subject to the laws and regulations governing the payment of VA compensation.

For the period prior to February 25, 2010, entitlement to a disability rating in excess of 20 percent for degenerative disc disease, L3 through L5, status post laminectomy, is denied.

From February 25, 2010, entitlement to a disability rating in excess of 40 percent for degenerative disc disease, L3 through L5, status post laminectomy, is denied.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

Regarding the sciatica of the left lower extremity claim, the Board remanded this claim for a VA examination. In February 2010, the Veteran was afforded the requested VA examination. The VA examiner was asked to provide a medical opinion regarding the etiology of the sciatica in the left lower extremity - but especially in terms of whether this disorder is attributable to the Veteran's service-connected degenerative disc disease, L3 through L5, status post laminectomy. However, in providing this requested medical opinion, the VA examiner only addressed the "causation" aspect of secondary service connection, and not the

-31-

"aggravation" aspect. See 38 C.F.R. § 3.310(a) and (b) (2011). The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection. Allen v. Brown, 7 Vet. App. 439,448 (1995). Thus, the February 2010 medical opinion is inadequate to decide this claim on the merits. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the erectile dysfunction claim, at the February 2010 VA spine examination, the examiner diagnosed the Veteran with erectile dysfunction. The examiner then determined that this disorder "could be" related to the Veteran's Type II diabetes mellitus. However, the examiner did not provide a medical opinion regarding whether this disorder is related to the Veteran's service-connected degenerative disc disease, L3 through L5, status post laminectomy. Thus, the Board finds that a VA medical opinion regarding secondary service connection is required before this claim can be decided on the merits. 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.310.

Additionally, the Veteran has not been provided with a proper duty-to-assist notice letter for the claims being remanded. The Veteran must be provided with this requisite notice. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess, 19 Vet. App. at 473.

Regarding the TDIU claim, a remand is also required because the claim is intertwined with the service connection claims. Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). The Board is remanding the service connection claims for further development. Since these remanded issues could be granted upon completion of the development sought, the outcome of the TDIU claim may be affected. For these reasons, the Board finds that the TDIU claim is inextricably intertwined with the pending service connection claims. Accordingly, a remand of the TDIU claim is required.

-32-

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate claims of: (a) entitlement to a separate compensable disability rating for sciatica of the left lower extremity, secondary to the service-connected degenerative disc disease, L3 through L5, status post laminectomy; (b) entitlement to a separate compensable disability rating for erectile dysfunction, secondary to the service-connected degenerative disc disease, L3 through L5, status post laminectomy; and, (c) entitlement to a TDIU. Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2. The RO/AMC shall ask the original February 2010 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his sciatica of the left lower extremity. It is imperative that the claims file be made available to the examiner for review in connection with the examination. After examining the Veteran and reviewing the claims file in its entirety, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sciatica of the left lower extremity is etiologically related to his active military service.

-33-

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that his sciatica of the left lower extremity was caused by any of his service-connected disabilities, to include: sciatica with residual motor weakness of the right lower extremity; degenerative disc disease, L3 through L5, status post laminectomy; acquired psychiatric disorder; and, hemorrhoids.

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that his sciatica of the left lower extremity was aggravated by any of his service-connected disabilities, to include: sciatica with residual motor weakness of the right lower extremity; degenerative disc disease, L3 through L5, status post laminectomy; acquired psychiatric disorder; and, hemorrhoids.

3. Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his erectile dysfunction. It is imperative that the claims file be made available to the examiner for review in connection with the examination. After examining the Veteran and reviewing the claims file in its entirety, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction is etiologically related to his active military service.

-34-

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that his erectile dysfunction was caused by any of his service-connected disabilities, include: sciatica with residual motor weakness of the right lower extremity; degenerative disc disease, L3 through L5, status post laminectomy; acquired psychiatric disorder; and, hemorrhoids.

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that his erectile dysfunction was aggravated by any of his service-connected disabilities, to include: sciatica with residual motor weakness of the right lower extremity; degenerative disc disease, L3 through L5, status post laminectomy; acquired psychiatric disorder; and, hemorrhoids.

4. After the above actions have been completed, readjudicate the Veteran's claims, and adjudicate entitlement to a TDIU. If the claims are not granted in full, issue to the Veteran and his representative a SSOC. Afford them the appropriate period of time within which to respond thereto.

-35-

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§5109B, 7112 (West 2002).

M. W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals

-36-



